Citation Nr: 1544876	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-22 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for chondromalacia patella, left, with degenerative joint disease. 

2.  Entitlement to a rating in excess of 30 percent for limitation of left knee extension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from January 1983 to February 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which continued the Veteran's 10 percent rating for chondromalacia patella, left, with degenerative joint disease.  

In a rating decision dated in May 2009 the RO increased the rating to 20 percent effective December 12, 2007; the date of the claim.  

In November 2012 the Veteran testified before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.

In February 2013 the Board remanded the matter to have the Veteran examined for VA purposes.  This was accomplished in May 2013.

In a rating decision dated in June 2013 the RO assigned a separate rating of 30 percent for left knee limitation of extension effective May 29, 2013; the date of the examination.  


FINDINGS OF FACT

1.  The Veteran's left knee degenerative disability has not been productive of lateral instability or subluxation.

2.  There is no objective evidence of limitation of extension until May 29, 2013, when left knee extension was limited to 20 degrees.

3.  The Veteran's left knee disability has not been productive of limitation of flexion to 15 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 percent for left knee chondromalacia with degenerative joint disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5010 (2015).

2.  The criteria for a compensable rating for limitation of extension prior to May 29, 2013, and for a rating higher than 30 percent beginning May 29, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5010-5261 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in February 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

All relevant facts have been properly developed, and all evidence necessary for resolution of the appeal has been obtained.  The Veteran's treatment records have been obtained.  In addition, he has been afforded four VA examinations during the appeal period.  The Board has reviewed the examination reports and finds they are adequate because the examiners discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran; reported all findings in detail; and discussed the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In addition, the Veteran testified before the undersigned Veterans Law Judge in November 2012 regarding his left knee symptoms.  During that hearing he was assisted by an accredited Disabled American Veterans representative.  The representative, and the Veterans Law Judge, asked questions to ascertain the nature, onset, and severity of his symptoms and their impact on the Veteran's functioning.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of that criteria; as evidenced by the questioning pursued by his representative and the Veteran's responses during the hearing.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative; and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been met.  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided, and no further assistance to develop evidence is required. 

II.  Merits

In correspondence dated in December 2007 the Veteran requested an increased rating for his service-connected left knee disability, which was rated as 10 percent disabling.  In a rating decision dated in July 2008 the RO considered the claim under and denied it.  The Veteran appealed that decision.

In a rating decision dated in May 2009 the RO increased the rating to 20 percent under the provisions of Diagnostic Code 5010 effective December 12, 2007; the date of the claim.  The appeal continued.  In a rating decision dated in June 2013 the RO assigned a separate rating of 30 percent for left knee limitation of extension under Diagnostic Code 5261, effective May 29, 2013; the date of the last VA examination.  The Veteran continues to press for a higher rating.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The rating schedule provides for the evaluation of arthritis due to trauma and substantiated by x-ray findings on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension.  37 C.F.R. § 4.71a.  See also VAOPGCPREC 9-04.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 percent disabling; flexion limited to 30 degrees is 20 percent disabling; and flexion limited to 15 degrees is 30 percent disabling.  Id.  

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling; extension limited to 10 degrees is 10 percent disabling; extension limited to 15 degrees is 20 percent disabling; and extension limited to 20 degrees is 30 percent disabling.  Extension limited to 30 degrees is 40 percent disabling.   

In addition to the foregoing, Diagnostic Code 5257 provides for a 10 percent rating for either slight recurrent subluxation or slight lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Id.  Severe recurrent subluxation or severe lateral instability is rated 30 percent disabling.  Id.  

Normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

In cases where the Veteran has both limitation of motion and instability of the affected knee joint, a separate compensable rating may be assigned for limitation of motion, as well as for lateral instability without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  See VAOPGCPREC 9-98.  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), it was held that "staged ratings are appropriate for an increased-rating claim when the factual findings shown distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, 14 Vet. App. 122 (2000).  

VA medical records dating from 2007 advise of progressively worsening left knee problems, including edema, buckling, and pain when ascending/descending stairs and ladders, crawling, and walking; and chronicle a history of oral pain medication (including, at times, Oxycodone, Morphine, and long term opioid drugs (see, e.g., January 2009 and October 2010 treatment records)), knee injections, and wearing of assistive devices such as a knee brace and a cane to help keep weight off of the knee.  In this context, the RO increased the rating to 20 percent effective from the date of the claim.  See May 2009 rating decision.

On VA (QTC) examination of the left knee in March 2008, the Veteran complained of stiffness, instability, pain, and occasional locking.  Physical examination found flexion to 140 degrees and extension to 0 degrees.  The examiner observed that the Veteran's gait and posture were normal and that he was not aided by any assistive device.  

In April 2009 the Veteran was accorded another VA (QTC) examination of the left knee, which found flexion to 100 degrees, and from 100 to 80 degrees after repetitive motion.  Extension was to 0 degrees.  There was evidence of pain after repetitive range of motion; some crepitation and clicks; but no instability.  

VA treatment records dating from August 2010 advise of an antalgic gait with a limp favoring the left leg.  

In November 2010 the Veteran was accorded another VA examination of the left knee.  Physical examination found flexion to 45 degrees, with pain beginning at 45 degrees; and extension to 0 degrees.  The examiner added that the Veteran ambulated without assistive device with a left knee derotation brace in place, and that there was mild left knee varus without the brace; however, stability was within normal limits.  

VA Orthopedic Clinic records dating from November 2012 show left knee pain, and that the Veteran walked with a limp on the left and wore a Townsend brace and was "very hesitant to bend knee."  Examination on November 2, 2012, found range of motion from 0 to 40 degrees, and no laxity.  

In May 2013 the Veteran was accorded another VA examination of the left knee, which found flexion to 25 - 30 degrees and the left knee unable to extend beyond 20 degrees.  The examiner was unable to test whether there was any medial-lateral instability, but there was no subluxation/dislocation.  None of the foregoing shows the presence of lateral instability or subluxation as to warrant an evaluation under Diagnostic Code 5257.  Likewise, none of the evidence shows limitation of flexion that approximates to 15 degrees.  It was only as of the May 2013 VA examination that extension was shown to be limited to 20 degrees, which satisfies the criteria for a rating of 30 percent under Diagnostic Code 5261, which the RO has already assigned.  See June 2013 rating decision.  As there is no objective evidence of limitation of extension before the May 2013 examination, the criteria for a compensable rating for limitation of extension prior to May 29, 2013, are not met.  In these circumstances, entitlement to a rating in excess of 20 percent for chondromalacia patella, left, with degenerative joint disease, or to an increased separate rating for limitation of extension of the left knee is not indicated.  

As for an extraschedular rating, the Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Veteran's left knee disability has been productive of stiffness, locking, and pain with associated functional loss due to pain, limitation of flexion, and limitation of extension during the appeal period; manifestations that are entirely contemplated by the schedular rating criteria.  The schedular rating criteria are therefore adequate to evaluate the Veteran's knee disability and referral for consideration of an extraschedular rating is not warranted.

Finally, the Veteran has been gainfully employed throughout the appeal period, so the issue of total disability for compensation based on individual unemployability (TDIU) is not raised.  38 C.F.R. § 4.16; Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  


ORDER

A rating higher than 20 percent for chondromalacia patella, left, with degenerative joint disease is denied.

A compensable rating for limitation of extension prior to May 29, 2013, and a higher than 30 percent rating beginning May 29, 2013, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


